                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

CRYSTAL BAISDEN,                          : Case No. 3:16-cv-129
                                          :
        Plaintiff,                        : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
        Defendant.                        :


                               DECISION AND ENTRY


       This case is before the Court upon Plaintiff’s Motion for Allowance of Attorney

Fees (Doc. #18). According to Plaintiff’s Motion, although the Commissioner cannot

consent to a fee under 42 U.S.C. § 406(b)(1), she does not object to the reasonableness of

the fee requested.

       The Motion seeks an award of attorney fees under 42 U.S.C. § 406(b)(1) in the

total amount of $7,470.00. In the absence of opposition by the Commissioner, the

Motion and supporting Exhibits establish that an award of attorney fees is reasonable and

warranted under 42 U.S.C. § 406(b)(1) in the amount the Motion seeks.

       In addition, the Court previously accepted the parties’ stipulation to an award of

$2,900.00 in attorney fees to Plaintiff’s counsel under the Equal Access to Justice Act

(EAJA). (Doc. #s 16, 17). The EAJA award, however, was subject to offset in the

amount of any debt Plaintiff owed the Government. See Doc. #17. The current record
does not indicate whether or not Plaintiff’s counsel actually received any of the EAJA

award because of the potential offset. Counsel may not recover attorney fees under both

the EAJA and 42 U.S.C. § 406(b) for the same work. Plaintiff’s counsel must therefore

return to Plaintiff the amount of EAJA fees, if any, he has actually received. See

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).

                       IT IS THEREFORE ORDERED THAT:

       1.     The Motion For Allowance Of Attorney Fees filed by Plaintiff’s
              attorney (Doc. #18) is GRANTED;

       2.     The Commissioner shall pay Plaintiff’s attorney fees pursuant to 42
              U.S.C. § 406(b)(1) in the amount of $7,470.00;

       3.     Plaintiff’s counsel shall refund to Plaintiff the amount of attorney
              fees, if any, he has actually received under the Equal Access to
              Justice Act (Doc. #17); and

       4.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

January 24, 2019                                        s/Sharon L. Ovington
                                                        Sharon L. Ovington
                                                        United States Magistrate Judge




                                             2
